Powell v Central N.Y. Regional Transp. Auth. (2019 NY Slip Op 03258)





Powell v Central N.Y. Regional Transp. Auth.


2019 NY Slip Op 03258


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND CURRAN, JJ. (Filed Apr. 26, 2019.) 


MOTION NO. (1208/18) CA 18-00260.

[*1]DONNA POWELL, CLAIMANT-APPELLANT, 
vCENTRAL NEW YORK REGIONAL TRANSPORTATION AUTHORITY, RESPONDENT-RESPONDENT, ET AL., RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.